FILED
                                                                 SEPTEMBER 20, 2018
                                                              In the Office of the Clerk of Court
                                                             WA State Court of Appeals, Division III




           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                              DIVISION THREE

 STATE OF WASHINGTON,                         )
                                              )        No. 35130-1-III
                     Respondent,              )
                                              )
          v.                                  )
                                              )
 T.J.S.-M.,†                                  )        UNPUBLISHED OPINION
                                              )
                     Appellant.               )

      SIDDOWAY, J. — Following a disposition hearing at which juvenile T.J.S.-M. was

found guilty of two counts of unlawful imprisonment with sexual motivation and one

count of fourth degree assault, all committed against female high school classmates, the

trial court imposed a two-year special sex offender disposition alternative (SSODA). It

also imposed a suspended manifest injustice sentence of 36 weeks to be served if

T.J.S.-M.’s SSODA was revoked. T.J.S.-M. seeks to appeal the manifest injustice

sentence. There is no indication his SSODA has been revoked.




      †
        We have changed the case title in accordance with an amendment to RAP 3.4
and the General Order for the Court of Appeals, In Re Changes to Case Title (Wash. Ct.
App. 2018), both effective September 1, 2018.
No. 35130-1-III
State v. T.J.S.-M.


         If a juvenile offender is found to have committed a sex offense other than a sex

offense that is also a serious violent offense as defined by RCW 9.94A.030, and has no

history of a prior sex offense, the court may impose a SSODA. RCW 13.40.162; .160(3).

The SSODA is not appealable under RCW 13.40.230. RCW 13.40.162(10); State v. J.B.,

102 Wash. App. 583, 585, 9 P.3d 890 (2000).

         In J.B., this court addressed the proper timing of appeals from suspended manifest

injustice dispositions, an issue it observed “has been the source of some confusion among

practitioners and the courts.” Id. It concluded that “the proper time to appeal a

suspended manifest injustice disposition is after that disposition is imposed following

SSODA revocation.” Id. at 584. Citing State v. Langland, 42 Wash. App. 287, 292, 711
P.2d 1039 (1985), the decision observed that the suspended sentence is not ripe for

review “because the consequences of such rulings are merely potential, not actual,” and

that if the juvenile completes the alternative disposition, “the propriety of a suspended

manifest injustice disposition is a superfluous issue.” J.B., 102 Wash. App. at 585.

         T.J.S.-M. asks that we “abrogate [the] 17 year old[1] Court of Appeals decision.”

Appellant’s Reply Br. at 3. We are not bound by J.B. In Re Pers. Restraint of Arnold,

190 Wash. 2d 136, 154, 410 P.3d 1133 (2018). While not bound, we find its reasoning to be

sound.



         1
             Now 18 years old.

                                              2
No. 35130-1-III
State v. T.JS.-M


       T.J.S.-M.'s appeal is dismissed as premature.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.




WE CONCUR:




Fearing, J.




Pennell, A.CJ.




                                             3